Citation Nr: 0303025	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  00-08 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for hiatal hernia, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
February 1946 and from March 1951 to July 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision by the 
Department of Veterans Affairs (VA), Waco, Texas, Regional 
Office (RO).  That decision denied an increased rating for 
hiatal hernia.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence reasonably shows that the veteran's hiatal 
hernia is more nearly productive of persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal arm or shoulder pain 
productive of considerable impairment of health.


CONCLUSION OF LAW

Hiatal hernia is 30 percent disabling according to the 
schedular criteria.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2002).  See also Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him a VA examination 
addressing his claimed disorder.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in an August 2001 
letter.  See 38 U.S.C.A. § 5103A (West 1991 & Supp. 2002).  
This letter, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claim, as well as which portion of 
that evidence (if any) was to be provided by him and which 
portion the VA would attempt to obtain on his behalf.  The 
specific requirements for a grant of the benefit sought on 
appeal will be discussed in further detail below, in 
conjunction with the discussion of the specific facts of this 
case.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Factual Background

Service medical records indicate the veteran was treated for 
cardiospasms in June 1944.  A May 1946 rating decision 
granted service connection for cardiospasms and assigned an 
initial rating of 10 percent.  An August 1946 rating decision 
continued a 10 percent disability rating for cardiospasms.

A May 1966 decision recharacterized the veteran's disability 
as hiatal hernia with cardiospasm and esophagitis and 
continued the 10 percent rating.  A May 1971 decision 
continued a 10 percent rating for hiatal hernia.

The veteran filed a claim for increased compensation for 
hiatal hernia in September 1998.

A December 1998 VA examination report noted that the veteran 
reported continued flare-ups of pyrosis with epigastric 
abdominal pain and dysphagia about once a month.  The veteran 
also stated that he experienced severe reflux.  On 
examination, there was pain and tenderness in the epigastric 
area of the abdomen to palpation.  Weight was stable.  No 
anemia was noted at that time.  A December 1998 upper 
gastrointestinal (UGI) series showed numerous tertiary 
contractions involving the esophagus, Schatzki's ring and 
hiatal hernia.  The diagnosis was Schatzki's ring and hiatal 
hernia associated with numerous tertiary contractions of the 
esophagus and also associated with recurrent dysphagia.  
Esophagitis was not found at that time.

In his March 2000 VA Form-9, Appeal to the Board of Veterans' 
Appeals, the veteran reported occasional arm and substernal 
pain, dysphagia and pyrosis.  He stated that he experienced 
nausea, but was unable to vomit.

A May 2000 VA examination report stated that the veteran 
complained of severe pyrosis with severe epigastric abdominal 
pain as well as some reflux and dysphagia.  The veteran 
reported he had lost some weight in the previous months.  On 
examination, there was some pain in the epigastric area of 
the abdomen to palpation.  No anemia was found at that time.  
A May 2000 UGI series was found to be identical to the May 
1998 findings.  The diagnosis was Schatzki's ring and hiatal 
hernia associated with numerous tertiary contractions of the 
esophagus and also associated with recurrent dysphagia.  
Esophagitis was not found at that time.  The veteran's weight 
loss was determined to be of unknown etiology.

A September 2000 private treatment note indicated that the 
veteran reported severe lower chest pain and upper epigastric 
abdominal pain with radiation of pain to the back area.  The 
veteran denied heartburn, dysphasia and weight loss.  The 
diagnosis was possible gastroesophageal reflux disease.

A September 2000 private UGI series report noted a small 
hiatal hernia.  Grade I reflux esophagitis and mild 
erythematous gastropathy were also noted.

A September 2000 private pathology report noted that a biopsy 
of the esophagus showed changes consistent with mild to 
moderate reflux esophagitis with reactive changes of the 
mucosal epithelium.  A gastric antrum biopsy noted moderate 
chronic active gastritis with reactive changes of the mucosal 
epithelium.


III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

A 10 percent rating is appropriate for a hiatal hernia where 
there are two or more of the symptoms for a 30 percent 
evaluation but of less severity.  Where there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal arm or shoulder pain 
productive of considerable impairment of health, a 30 percent 
rating is assigned.  A 60 percent evaluation is assigned 
where there are symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia or other 
symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 30 
rating percent for hiatal hernia.  

Medical evidence of record indicates that documented 
complaints include recurrent pyrosis, dysphagia and reflux.  
December 1998 and May 2000 examination reports showed 
complaints of epigastric abdominal pain.  In addition, on 
examination, pain and tenderness to palpation were noted in 
the epigastric area of the abdomen.  A September 2000 private 
treatment note indicated complaints of pain in the lower 
chest and epigastric area, radiating to the back.  A 
September 2000 private UGI series report noted hiatal hernia 
and Grade I reflux esophagitis.  In addition, the veteran 
stated that, although he is unable to vomit, he does 
experience nausea and occasional arm and substernal pain.

The Board notes that the veteran does not exhibit all the 
symptoms listed in the schedular criteria under Diagnostic 
Code 7346.  However, based on the veteran's statements, which 
the Board finds credible, and the medical evidence of record, 
these symptoms, when viewed as a whole, appear to produce 
considerable impairment of health.  Thus, resolving all doubt 
in the veteran's favor, the Board concludes that veteran's 
disability picture more nearly approximates the criteria for 
a rating of 30 percent under Diagnostic Code 7346.  See 
38 C.F.R. § 4.7.  The Board finds, however, that the severity 
of the overall disability picture does not more closely 
approximate the criteria for the next higher schedular rating 
of 60 percent, as there is no showing of material weight 
loss, anemia or other symptom combinations productive of 
severe impairment of health.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that the veteran's hiatal hernia alone has caused 
such marked interference with employment or necessitated 
frequent periods of hospitalization for the periods at issue 
such as would render impractical the application of the 
regular schedular standards.  In the absence of such factors, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 30 percent disability rating for hiatal 
hernia is granted, subject to the laws and regulations 
governing the award of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

